                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President                        )
 of the United States of America,                                )
                                                                 )
                                                                 )
                Plaintiff,                                       )
                                                                 )
 vs.                                                             ) Case No. 2:-20-cv-01785-BHL
                                                                 )
                                                                 )
 The Wisconsin Elections Commission, and its                     )
 members, Ann S. Jacobs, Mark L. Thomsen,                        )
 Marge Bostelman, Dean Knudson, Robert F.                        )
 Spindell, Jr., in their official capacities, Scott              )
 McDonell in his official capacity as the Dane                   )
 County Clerk, George L. Christenson in his                      )
 official capacity as the Milwaukee County Clerk,                )
 Julietta Henry in her official capacity as the                  )
 Milwaukee Election Director, Claire Woodall-                    )
 Vogg in her official capacity as the Executive                  )
 Director of the Milwaukee Election Commission,                  )
 Mayor Tom Barrett, Jim Owczarski, Mayor Satya                   )
 Rhodes-Conway, Maribeth Witzel-Behl, Mayor                      )
 Cory Mason, Tara Coolidge, Mayor John                           )
 Antaramian, Matt Krauter, Mayor Eric Genrich,                   )
 Kris Teske, in their official Capacities; Douglas J.            )
 La Follette, Wisconsin Secretary of State, in his               )
 official capacity, and Tony Evers, Governor of                  )
 Wisconsin, in his Official capacity.                            )
                                                                 )
                                                                 )
                Defendants.


                 PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

       Plaintiff Donald J. Trump (“Plaintiff”), by his undersigned attorneys, moves for

expedited discovery and, in support of this motion, states as follows:




          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 3 Document 28
          1.       Plaintiff incorporates the allegations set forth in his Complaint for Expedited

Declaratory and Injunctive Relief Pursuant to Article II of the United States Constitution

(“Complaint”). 1

          2.       Plaintiff seeks an expedited order from the Court identifying and declaring the

constitutional violations that have occurred as described in the Complaint.

          3.       In light of the limited time in which the Court has to address the Complaint,

Plaintiff has requested a hearing on his Motion for Expedited Declaratory and Injunctive Relief

(the “Motion”) within forty-eight (48) hours of the filing of the Motion or such other shortened

time period which the Court determines to be reasonable under the circumstances and which will

permit all parties an opportunity for appeals at all levels of the federal judicial system to be

completed by December 11, 2020.

          4.       Accordingly, Plaintiff requests that the Court enter an order permitting expedited

discovery as follows:

                   A.     Requiring Defendant the Wisconsin Elections Commission to respond to
                          Plaintiff’s Requests for Production to the Wisconsin Elections
                          Commission, a copy of which is attached hereto as Exhibit A, and to
                          produce all requested documents no later than 3 days from the entry of an
                          order on this Motion or at least 12 hours before a hearing on the Motion,
                          whichever is soonest.

                   B.     Requiring Defendant the Wisconsin Elections Commission to respond to
                          Plaintiff’s Requests for Admission to the Wisconsin Elections
                          Commission, a copy of which is attached hereto as Exhibit B no later than
                          3 days from the entry of an order on this Motion or at least 12 hours before
                          a hearing on the Motion, whichever is soonest.

                   C.     Requiring Defendant Mayor Tom Barrett in his official capacity to
                          respond to Plaintiff’s Request for Admission to Mayor Tom Barrett in his
                          Official Capacity a copy of which is attached hereto as Exhibit C no later
                          than 3 days from the entry of an order on this Motion or at least 12 hours
                          before a hearing on the Motion, whichever is soonest.


1
    All capitalized terms not defined herein shall have the meaning specified in the Complaint.
                                                     2

               Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 3 Document 28
       4.       The expedited discovery is reasonable, limited, and targeted towards promoting

the expeditious and efficient resolution of the Motion and this matter.

       THEREFORE, Plaintiff Donald J. Trump requests that the Court enter an order allowing

expedited discovery as outlined above, and grant all other just and proper relief.


                                              Respectfully Submitted,

                                              KROGER, GARDIS & REGAS, LLP


                                              /s/ William Bock, III
                                              William Bock III, Indiana Attorney No. 14777-49
                                              James A. Knauer, Indiana Attorney No. 5436-49
                                              Kevin D. Koons, Indiana Attorney No. 27915-49

                                              ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP


KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000

                                 CERTIFICATE OF SERVICE

       A copy of the foregoing document was served upon all parties’ counsel of record via this
Court’s CM/ECF service on this 4th day of December, 2020.


                                              /s/ William Bock, III




                                                 3

            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 3 of 3 Document 28
